Title: [Diary entry: 11 January 1787]
From: Washington, George
To: 

Thursday 11th. Mercury at 31 in the Morning—32 at Noon and 30 at Night. Cloudy all day with the Wind at No. East. The greatest part of the day it was spitting Snow, but so thin and lighty, as never to whiten the ground. Sent Mr. Lear to Alexandria to receive money and do other business for me. Rid to the Plantations at the Ferry, French’s and Dogue run and to the Ditchers. At the first the labourers had begun to grub & clean up the 19 acre field on the hill part of No. 1.